Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 8/25/2022, wherein claims 1-14 were amended. Claims 1-14 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In claim 1, line 14: “the compartment openings” is replaced with --the compartment through openings--.
	In claim 1, line 15: “the aperture” is replaced with --the through aperture--.
In claim 1, line 16: “the aperture” is replaced with --the through aperture--.
In claim 1, line 21: “sawtooth” is replaced with --tooth--.
In claim 1, line 25: “the cogs” is replaced with --the at least one cog --.
In claim 1, line 27: “the cogs” is replaced with --the at least one cog --.
In claim 1, line 29: “with the aperture” is replaced with --with the through aperture--.
In claim 1, line 29: “into the aperture” is replaced with --into the through aperture--.
In claim 12, line 3: “the tank top” is replaced with --a top of the tank--.
In claim 13, line 2: “the operative state” is replaced with --the operative position --.
In claim 13, line 3: “its quiescent state” is replaced with --a quiescent state--.
In claim 13, line 4: “"the selecting state” is replaced with --the selecting position --.
In claim 14, line 2: “the tank top” is replaced with --the top of the tank--.

Allowable Subject Matter
Claims 1-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735